Case 2:21-cv-11809-MAG-DRG ECF No. 1-1, PageID.26 Filed 08/05/21 Page 1 of 1




                          INDEX OF EXHIBITS

 Exhibit A      Outside Magazine Mailing List
 Exhibit B      Privacy: Sales, Rentals of Videos, etc., House Legislative
                Analysis Section, H.B. No. 5331, Jan. 20, 1989
 Exhibit C      The Information Marketplace: Merging and Exchanging
                Consumer Data (Mar. 13, 2001)
 Exhibit D      Web’s Hot New Commodity: Privacy, WSJ.com (Feb. 28, 2011)
 Exhibit E      Statement of FTC Commissioner Pamela Jones Harbour (Dec.
                7, 2009)
 Exhibit F      Martha C. White, Big Data Knows What You’re Doing Right
                Now, TIME.com (July 31, 2012)
 Exhibit G      Natasha Singer, You for Sale: Mapping, and Sharing, the
                Consumer Genome, N.Y. Times (June 16, 2012)
 Exhibit H      Letter from Senator John D. Rockefeller IV, Chairman, Senate
                Committee on Commerce, Science, and Transportation, to Scott
                E. Howe, Chief Executive Officer, Acxiom (Oct. 9, 2012)
 Exhibit I      Bipartisan Group of Lawmakers Query Data Brokers About
                Practices Involving Consumers’ Personal Information, Website
                of Senator Ed Markey (July 24, 2012)
 Exhibit J      Prize Scams, Federal Trade Commission
 Exhibit K      Charles Duhigg, Bilking the Elderly, With a Corporate Assist,
                N.Y. Times, May 20, 2007
 Exhibit L      Fraud Against Seniors: Hearing before the Senate Special
                Committee on Aging (August 10, 2000)
 Exhibit M      2014 TRUSTe US Consumer Confidence Privacy Report,
                TRUSTe
 Exhibit N      Joshua Brustein, Start-Ups Seek to Help Users Put a Price on
                Their Personal Data, N.Y. Times (Feb. 12, 2012)
 Exhibit O      Tsai, Cranor, Acquisti, and Egelman, The Effect of Online
                Privacy Information on Purchasing Behavior, 22(2) Information
                Systems Research 254, 254 (2011)
 Exhibit P      Hann, et al., The Value of Online Information Privacy: An
                Empirical Investigation (Oct. 2003)
 Exhibit Q      California’s Reader Privacy Act Signed into Law, Electronic
                Frontier Foundation (Oct. 3, 2011)
